     Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 1 of 65. PageID #: 3414
                                                                                  1


 1                            UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
 2                                  EASTERN DIVISION

 3         UNITED STATES OF AMERICA,              Case No. 1:16cr265
                                                  Akron, Ohio
 4                       Plaintiff,               February 4, 2019

 5               vs.

 6         ERICK HENDRICKS,

 7                       Defendant.

 8
                               TRANSCRIPT OF PROCEEDINGS
 9                         BEFORE THE HONORABLE JOHN R. ADAMS
                              UNITED STATES DISTRICT JUDGE
10

11                                    SENTENCING HEARING

12
           APPEARANCES:
13
           For the Government:             Matthew W. Shepherd
14                                         Mark S. Bennett
                                           Assistant United States Attorneys
15                                         Suite 400
                                           801 Superior Avenue, West
16                                         Cleveland, Ohio 44113
                                           (216) 622-3859
17

18         For the Defendant:              Edward G. Bryan, Esq.
                                           Office of the Federal Public
19                                         Defender - Cleveland
                                           Northern District of Ohio
20                                         750 Skylight Office Tower
                                           1660 West Second Street
21                                         Cleveland, Ohio 44113
                                           (216) 522-4856
22

23

24

25

                    Lori A. Callahan, RMR-CRR              (330) 252-6022
     Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 2 of 65. PageID #: 3415
                                                                                  2


 1

 2

 3         Court Reporter:                 Lori Ann Callahan, RMR-CRR
                                           United States District Courthouse
 4                                         Room 568
                                           2 South Main Street
 5                                         Akron, Ohio 44308
                                           (330) 819-8676
 6

 7

 8

 9

10         Proceedings recorded by mechanical stenography, transcript
           produced by computer-aided transcription.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                    Lori A. Callahan, RMR-CRR              (330) 252-6022
                Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 3 of 65. PageID #: 3416
                                                                                             3


            1                                 P R O C E E D I N G S

            2                                         -   -   -

            3                      THE COURT:    Please be seated, ladies and

            4         gentlemen.

13:00:53    5                      For the record, the court has before it today Case

            6         Number 1:16cr265.      The case is United States of America

            7         versus Erick Jamal Hendricks.

            8                      We're here today for sentencing.

            9                      Counsel the for government, are you ready to

13:01:06   10         proceed?

           11                      MR. SHEPHERD:     We are, Your Honor.

           12                      THE COURT:    On behalf of the defendant?

           13                      MR. BRYAN:    We are ready, Your Honor.

           14                      THE COURT:    Thank you.       Mr. Hendricks, did you go

13:01:14   15         over the presentence report and discuss it with your

           16         attorney?

           17                      THE DEFENDANT:     Yes, sir.

           18                      THE COURT:    Counsel, did you review the report

           19         with your client?

13:01:20   20                      MR. BRYAN:    We have, Your Honor.

           21                      THE COURT:    The report indicates that there's one

           22         unresolved objection and that objection has been set forth

           23         in the presentence report, as well as the sentencing

           24         memoranda submitted by the defendant.           It's at paragraphs

13:01:36   25         27, 38 and 62.

                               Lori A. Callahan, RMR-CRR              (330) 252-6022
                Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 4 of 65. PageID #: 3417
                                                                                             4


            1                     Defendant objects to the so-called terrorism

            2         enhancement under Guideline 3A1.4.

            3                     Counsel for the defendant, do you wish to be heard

            4         further regarding your argument regarding that matter?

13:01:51    5                     MR. BRYAN:     Your Honor, inasmuch the government

            6         has filed its sentencing memorandum after we filed ours, I

            7         do think there are a couple of things I need to say with

            8         regard to that enhancement.

            9                     In essence -- and I am responding mostly to the

13:02:07   10         government's sentencing memorandum on this issue in these

           11         comments now.      In essence, the government's argument would

           12         turn every material support case into one in which the

           13         terrorism enhancement would have to be applied.              Under that

           14         notion, I don't understand why we even have a separate

13:02:27   15         guideline provision for material support in terrorism or for

           16         the terrorism enhancement.

           17                     So this is a very fact specific determination that

           18         has to be made, and it's kind of hard to be made in a case

           19         where there is no underlying specific event, but we're

13:02:44   20         alleging an attempt or a conspiracy.           As the court knows,

           21         both of those are inchoate offenses, and the government's

           22         not required to prove anything specific.            They're not

           23         required to prove anything was going to happen.              They just

           24         have to prove, in essence, a conspiracy to provide material

13:03:00   25         support as that's defined under the law.

                               Lori A. Callahan, RMR-CRR              (330) 252-6022
                Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 5 of 65. PageID #: 3418
                                                                                             5


            1                     And sitting here today, knowing that Mr. Hendricks

            2         has been convicted of the material support conspiracy to

            3         provide material support, as well as attempting to provide

            4         material support, the only thing we can go on are the facts

13:03:15    5         in the case.

            6                     And so we mention in our sentencing memorandum the

            7         only specific event that was even discussed, although

            8         Mr. Hendricks was never charged with or made a defendant in

            9         that case, was the Garland attacks where the two individuals

13:03:32   10         went to the Drawing the Prophet Muhammad contest and as

           11         before -- as they began to open fire, they were killed by

           12         law enforcement officers.

           13                     Clearly the motivation wasn't to attack the

           14         government or to retaliate against the government because of

13:03:50   15         its policies, but in that instance, was to retaliate against

           16         a civilian who in the eyes of the persons who attacked the

           17         event or attempted to attack the event, had blasphemed the

           18         Prophet Muhammad and it wasn't being done for law

           19         enforcement purposes.

13:04:08   20                     Specifically, the enhancement requires not only

           21         that there be a conviction for the underlying offense which

           22         we concede exists, but that Mr. Hendricks' motive was to

           23         retaliate or influence the government, but what the

           24         government does is they say "But because law enforcement

13:04:25   25         officers were there in the Garland event, that they

                               Lori A. Callahan, RMR-CRR              (330) 252-6022
                Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 6 of 65. PageID #: 3419
                                                                                             6


            1         potentially would become targets, as well."

            2                     Again, it has to be related to the person's

            3         purpose to retaliate against or influence the government.

            4                     So they're saying, "Well, if they have to shoot

13:04:42    5         law enforcement while they're there or to avoid being

            6         captured or to not be arrested alive, you know, to kill law

            7         enforcement during that, that's not a purpose to retaliate

            8         against or influence the government."           It's not being done

            9         in an effort to try to change government policy or try to

13:04:59   10         punish government for the policy that it's taken in the

           11         past, say, a policy that says the Islamic state would think

           12         was harmful to the Islamic state or to Muslims generally so

           13         there's an attack that's planned or that's done.

           14                     Specifically, when it comes to maybe law

13:05:21   15         enforcement officers being injured during an attack, say as

           16         in the Garland case, or when there's discussion about not

           17         being arrested peacefully and fighting back and things of

           18         that nature, "Don't let them take you alive so that they can

           19         display you," that's not a purpose to retaliate against or

13:05:39   20         influence the government.

           21                     That's a purpose not to be arrested peacefully, or

           22         a purpose to not be arrested during the commission of the

           23         offense that the purpose was for to retaliate against the

           24         civilian.

13:05:55   25                     So the general purpose of creating sort of this

                               Lori A. Callahan, RMR-CRR              (330) 252-6022
                Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 7 of 65. PageID #: 3420
                                                                                             7


            1         off-the-grid terrorism training center or some facility or

            2         something like that is too remote.           It's not specific enough

            3         to have the 12-level enhancement apply.            Again, allowing it

            4         to apply in this case would suggest that there is no

13:06:18    5         material support case where that 12-level enhancement, when

            6         it applied, if because ISIS generally has -- has as one of

            7         its stated goals, to retaliate against the United States or

            8         the west or whatever, some sort of purpose or some desire to

            9         provide material support to that entity in some instance

13:06:45   10         means that you are engaging in a terrorism act when there

           11         isn't a specific act that's been alleged or proven in the

           12         case, which the government obviously didn't have to do in

           13         this case because of the way that Mr. Hendricks was --

           14                     THE COURT:     Well, they really don't have to do

13:06:58   15         that, do they?      The enhancement could be applied to offenses

           16         such as attempt and conspiracy, right?

           17                     MR. BRYAN:     It could -- it could be applied to

           18         those offenses if there were facts in the case that showed

           19         that the motive of Mr. Hendricks or the defendant was to

13:07:13   20         retaliate against United States government.             That's, in

           21         essence, the definition of terrorism.

           22                     So to retaliate against or influence, the only

           23         specificity in this case dealt with a discussion about the

           24         Garland, Texas attack which clearly the motive in that case

13:07:33   25         was against the event organizers and not against the

                               Lori A. Callahan, RMR-CRR              (330) 252-6022
                Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 8 of 65. PageID #: 3421
                                                                                             8


            1         government, because of the belief that the event --

            2                     THE COURT:     What about the discussion that was in

            3         Baltimore that was filmed by the government, the discussion

            4         that Mr. Hendricks had with the confidential informant?

13:07:47    5                     MR. BRYAN:     And that dealt more with the

            6         generalities of training and seeing what he was willing to

            7         do, what the informant was willing to do, and since I wasn't

            8         part of the trial, Your Honor, I am asking for a little bit

            9         more guidance.

13:08:06   10                     THE COURT:     Well, I know it's difficult.          I

           11         apologize since you weren't part of the trial, but that

           12         perhaps -- without commenting further, that's probably the

           13         most compelling part of the evidence against Mr. Hendricks,

           14         the video/audio recording that was made with the undercover

13:08:20   15         and the discussion about what the undercover may be asked to

           16         do.

           17                     I know that's a bit challenging for you, but

           18         that's probably the most compelling part of the evidence

           19         that I believe was certainly considered by the jury.

13:08:34   20                     MR. BRYAN:     Again, to support the material support

           21         conviction, but if I -- if I recall the record well enough,

           22         based upon my review of the record, again, there weren't

           23         any -- there was sort of a feeling out what he was willing

           24         to do, but there was no specificity.           There was no actual

13:08:52   25         plan.    There was nothing that was ever discussed like, for

                               Lori A. Callahan, RMR-CRR              (330) 252-6022
                Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 9 of 65. PageID #: 3422
                                                                                             9


            1         instance, go to Garland, Texas and do something or something

            2         like that.

            3                      THE COURT:    Wasn't it in the nature of recruiting,

            4         though?    Wasn't he recruiting the undercover to engage in

13:09:07    5         future acts perhaps?

            6                      MR. BRYAN:    Right.    But in this instance, in this

            7         case, there was no future -- nothing future happened

            8         basically, and so the talk is one thing and an event, I

            9         think -- if there were a case where there was -- they were

13:09:22   10         planning say an attack on military barracks or something

           11         like that, and I think that was one of the things that was

           12         discussed, but there was some specificity with trying to

           13         carry out something, but since he was working with an

           14         undercover, it wasn't going to be able to be carried out,

13:09:38   15         that would be a material support case where the terrorism

           16         enhancement would be applicable because the motive is clear

           17         in that instance that there's an intent to carry out a

           18         specific event that would be in retaliation against the

           19         government.

13:09:55   20                      THE COURT:    I think the case, at least the Wright

           21         case, talks about intended to promote under 3A1.4(a), which

           22         extends the enhancement to felonies, I am quoting from that

           23         decision, that involved or were intended to promote federal

           24         crimes of terrorism, rather than limit its application to

13:10:15   25         only those substantial offenses listed under the statute,

                                Lori A. Callahan, RMR-CRR             (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 10 of 65. PageID #: 3423
                                                                                       10


            1     and that's the language from Wright.

            2                  MR. BRYAN:     Right.    And I think it's important to

            3     note also that Mr. Hendricks -- first of all, there wasn't a

            4     substantive act of terrorism that was committed in this

13:10:34    5     case, nor was there one that was even specifically planned

            6     with an undercover or with anyone else.

            7                  And, again, if Mr. Hendricks could have been

            8     charged in the Garland attack, I think he would have been

            9     charged in the Garland attack, but I don't think there's any

13:10:50   10     sufficient evidence, although there may be evidence that

           11     there was communication with one of the Garland attackers,

           12     that's the same for the undercover FBI agent that had

           13     communication with that person, as well, but there's no

           14     specific evidence in the record that Mr. Hendricks knew that

13:11:05   15     was going to take place or somehow planned in that regard.

           16                  So I think the problem is the nature of this

           17     conviction.      There are lots of terrorism cases where the

           18     government even creates an event where then the person, they

           19     take them down the path to just before they -- the bridge

13:11:23   20     bombing case that was tried in Judge Dowd's courtroom where

           21     they take them down the path to where they're actually --

           22     they believe they're exploding a bridge in Brecksville,

           23     Ohio.    When they press the button, but in reality, obviously

           24     because the government was in on it, nothing happened.

13:11:39   25                  Nothing in Mr. Hendricks' case came close to

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 11 of 65. PageID #: 3424
                                                                                       11


            1     anything like that.       In fact, the facts in Mr. Hendricks'

            2     case reflect the communication with an undercover agent for

            3     a period of about three months, and admittedly those

            4     communications were in support of the ISIS ideology,

13:11:59    5     creating a training facility off the grid in the United

            6     States, recruiting members, but there wasn't anything

            7     specific that was planned in that three months.              And then

            8     after that, there was another year and a half before the

            9     government itself even shows to arrest Mr. Hendricks based

13:12:14   10     upon the communications that he had with the undercover a

           11     year and a half before.

           12                  So there is no evidence that Mr. Hendricks was

           13     ever going to carry out a specific attack or do anything of

           14     that nature, and because of the nature of the evidence in

13:12:31   15     this case, there's no proof of his -- of an intent to

           16     retaliate against the government for, you know, in a

           17     specific way as compared to sort of his general support

           18     group for the ISIS ideology.

           19                  THE COURT:     Thank you.

13:12:47   20                  Counsel for the government?

           21                  MR. SHEPHERD:     Yes, Your Honor.       We would dispute

           22     several of the arguments made by defense counsel today, Your

           23     Honor.    I believe defense counsel first is trying to impose

           24     an extra burden on the government for this enhancement than

13:13:04   25     actually applies with the idea there needs to be, if I

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 12 of 65. PageID #: 3425
                                                                                       12


            1     understands him, some kind of specific act we can point to.

            2                  Where the real issue is one of intent, not of

            3     whether there was a specific attack or not, attack or

            4     action, because as the court noted, the enhancement can

13:13:22    5     apply to attempt crimes, can apply to conspiracies.               I think

            6     the defense counsel also is asking the court to look too

            7     narrowly at the conduct in the case.

            8                  The government's theory of the case, as we

            9     expressed at trial, and I think as we've presented, this was

13:13:37   10     Mr. Hendricks' efforts to recruit a cell on behalf of ISIS,

           11     to commit attacks within United States, and that his

           12     intention in doing that, I don't think you can separate from

           13     the goals and purposes of ISIS, number one, and then even

           14     specifically if you're going to create an extension of ISIS

13:13:57   15     within the United States, if you're going to create a group

           16     to train -- a facility to train, you're necessarily I think

           17     implicit and that is you're acting in a manner to, if you

           18     are going to expand ISIS, in which you're going to seek to

           19     influence or affect the conduct of the United States

13:14:13   20     government.

           21                  And if you're seeking to support ISIS and extend

           22     ISIS which has noted its efforts or made public its efforts

           23     to retaliate against the United States for actions of the

           24     United States in the Middle East for being a part of a

13:14:29   25     coalition that's attacked ISIS, I don't think you can

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 13 of 65. PageID #: 3426
                                                                                       13


            1     separate those.

            2                  We're not asking the court to find that in every

            3     material support case the terrorism enhancement

            4     automatically applies, but I think if you look at the facts

13:14:41    5     of this case and trying to create -- recruit a cell of

            6     members in the United States to support ISIS, to expand

            7     ISIS, to commit attacks on behalf of ISIS, along with that,

            8     his intent is also to follow ISIS ideology and necessarily

            9     that includes trying to influence the government of the

13:15:02   10     United States.

           11                  I think if you look specifically at just the

           12     Garland attack, even in isolation, which we're not asking

           13     the court to do, but even in isolation, the Garland attack

           14     and his efforts afterwards to cause the posting of a

13:15:15   15     document claiming credit for it, there's an element of

           16     intimidation and coercion of those who would provide

           17     security for and who would host similar events.

           18                  I don't think you can limit that on focus of all

           19     that was involved was this one attack against this one

13:15:30   20     speaker.     I think you have to look at the evidence more

           21     broadly, Your Honor.        And certainly, by a preponderance of

           22     the evidence, we believe that the evidence at trial that we

           23     pointed to in our sentencing memorandum supports the

           24     enhancement.

13:15:43   25                  THE COURT:     Well, I know the precedent is -- the

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 14 of 65. PageID #: 3427
                                                                                       14


            1     precedent is preponderance.         Is that -- I hate to ask, but

            2     you think that is a sufficient standard when you're asking

            3     me to apply this enhancement, which could ramp up the

            4     sentence substantially?

13:16:00    5                  MR. SHEPHERD:     Your Honor, I think as a matter of

            6     law, it is.

            7                  I think as a matter of the evidence in this case,

            8     we would submit we've shown more than a preponderance, that

            9     both the expert testimony about ISIS, the specific

13:16:17   10     communications we pointed to in our sentencing memorandum,

           11     the discussions with the informant in Baltimore, the

           12     statement posted after Garland trying to take credit for the

           13     Garland attack and threatening additional attacks, and all

           14     of the other evidence that the court heard in the case and

13:16:35   15     that we pointed to in our sentencing memorandum, would be

           16     more than a preponderance, but legally, yes, Your Honor,

           17     even though it's a big enhancement, that is what the case

           18     law provides.

           19                  THE COURT:     All right.     Thank you.

13:16:48   20                  For the record, the court would note I've

           21     carefully considered the matter.          We'll put up an order in

           22     writing as to this particular issue, this objection and the

           23     enhancement.      Of course the enhancement is fact driven, fact

           24     related.

13:17:02   25                  Having presided over the trial, I am aware of much

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 15 of 65. PageID #: 3428
                                                                                       15


            1     of the evidence in the case.          I need not recount it or set

            2     forth all here this afternoon in its entirety.              But suffice

            3     it to say that, at least in my view, the government has

            4     established by a preponderance of the evidence, if not at a

13:17:20    5     higher standard, that the defendant intended to engage in

            6     activities that would influence the government.

            7                  His intention, at least as part of the case, was

            8     to recruit individuals in this country to form a cell of

            9     ISIS or ISIL supporters, to train recruited individuals to

13:17:39   10     commit acts of violence on behalf of ISIS or ISIL as it's

           11     referred to, and the other facts that we will put forth in a

           12     written order, at least in my view, support the enhancement.

           13                  The actions of the defendant were not limited to,

           14     again, the Garland, Texas, so-called Garland, Texas event,

13:17:58   15     but there is sufficient evidence to support the enhancement

           16     by a preponderance of the evidence, if not a higher

           17     standard, and we will detail that in writing.

           18                  Having said that, the court, of course, is to

           19     properly calculate the advisory guidelines, we will do that,

13:18:11   20     and then we will turn to a discussion about the kinds of

           21     sentence the court should impose, the reasons for the

           22     court's sentence.

           23                  Having addressed the objection, under the statute,

           24     the statutory provisions here for Count 1 is zero to 15

13:18:26   25     years.    Count 2 is zero to 15 years.         The guideline

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 16 of 65. PageID #: 3429
                                                                                       16


            1     provisions are -- 360 months is the guideline provisions

            2     that would apply in this case based upon the enhancement and

            3     that calculation is set forth at page 7 and page 8 according

            4     to the recommendation of the probation officer.

13:18:50    5                  Supervised release is zero to life as to Counts 1

            6     and 2.    Of course probation is not an option, and $200 is

            7     the supervised release.

            8                  Other than the objection the court has just

            9     addressed, counsel for the government, do you have any

13:19:10   10     additional objections to the court's advisory guideline

           11     calculation?

           12                  I believe the guideline is -- his total offense

           13     level is 38 with a Criminal History Category VI, and the

           14     guideline, again, at the highest end, would be 360.

13:19:25   15                  MR. SHEPHERD:     No objection, Your Honor.

           16                  THE COURT:     Other than the objection that you've

           17     previously raised and preserved for the record, Mr. Bryan?

           18                  MR. BRYAN:     No other objections, Your Honor.

           19                  THE COURT:     All right.     Thank you.

13:19:34   20                  With regard to the kind of sentence the court

           21     should impose, Counsel, I will call to your attention before

           22     we hear from Mr. Hendricks, something that is I think

           23     somewhat relevant, perhaps not directly relevant, but the

           24     parties have cited in their briefing to United States versus

13:19:53   25     Wright, and of course there were Codefendants Baxter,

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 17 of 65. PageID #: 3430
                                                                                       17


            1     Stevens, Hayne and Stafford, the so-called bridge bombers

            2     who placed what they believed to be explosives under the

            3     Route 82 bridge in Brecksville some years ago as part of the

            4     Occupied Cleveland movement.

13:20:13    5                  And I went back and looked at the sentencing in

            6     those cases.      Mr. Wright's guideline range is 324 to 405

            7     months.     He was sentenced to 138 months.

            8                  Mr. Baxter's guideline was 262 to 327 and he was

            9     sentenced to 117 months.

13:20:28   10                  Mr. Steven's guideline range was 188 to 235

           11     months.     He was sentenced to 97 months.

           12                  Mr. Hayne was sentenced at 72 months with a

           13     guideline range of 262 to 327.

           14                  Mr. Stafford who went to trial as part of this

13:20:46   15     case, guidelines was 324 to 405, and he received 120 months.

           16                  Now, comparing and contrasting that case and the

           17     kind of sentence that were imposed upon individuals who

           18     actively planted what they believed to be a bomb on a bridge

           19     over which hundreds, if not thousands, of people travel each

13:21:08   20     and every day, how is it or why is it that the government

           21     would be asking me for 30 years in this case when I compare

           22     the terrorist activities of these other individuals here not

           23     too many years ago?

           24                  And correct me if I am wrong, the government did

13:21:26   25     not appeal any of that sentences I referenced earlier.                So I

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 18 of 65. PageID #: 3431
                                                                                       18


            1     -- candidly, while disparity is national, but I ask myself

            2     should I give Mr. Hendricks 30 years when I see these other

            3     individuals with the extensive activity, at least in my

            4     view, direct activity to try and bring down a bridge here in

13:21:46    5     the Northern District as against Mr. Hendricks who obviously

            6     his actions were in support of a terrorist organization,

            7     certainly not Occupied Cleveland, but so how is it, or why

            8     is it I should not consider the sentences these other

            9     defendants received without objection or without --

13:22:05   10     certainly without appeal by the government?

           11                  So I will just call that to your attention so you

           12     can certainly be free to argue and explain to me why

           13     Mr. Hendricks isn't entitled to some downward variance from

           14     30 years in this case when these other individuals received

13:22:21   15     such nominal -- at least in my view, relatively nominal

           16     sentences for actions that some could argue was even worse

           17     than Mr. Hendricks.

           18                  So what is the government's position regarding

           19     what type of sentence I should impose for Mr. Hendricks,

13:22:35   20     please?

           21                  MR. SHEPHERD:     Your Honor --

           22                  THE COURT:     Maybe we should -- I am sorry to

           23     interrupt.     Maybe we should hear from Mr. Hendricks if he's

           24     going to address the court before I hear argument.                That way

13:22:44   25     I will have a better understanding whether he wishes to --

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 19 of 65. PageID #: 3432
                                                                                       19


            1     whether or not he wishes to make any statement and how if

            2     that statement might affect sentencing in the matter.

            3                  Mr. Hendricks, do you wish to make any statement

            4     at all on your own behalf?

13:23:02    5                  MR. BRYAN:     Your Honor, I will be able to speak on

            6     behalf of Mr. Hendricks.

            7                  THE COURT:     Certainly, I will -- you can go either

            8     way.    You can go first, or Mr. Hendricks can go first.

            9     Whichever you would like.

13:23:13   10                  MR. BRYAN:     Mr. Hendricks is asking me to go

           11     first, Your Honor.

           12                  THE COURT:     All right.     You may be seated,

           13     gentlemen, until -- Mr. Hendricks, until your attorney

           14     completes the presentation and then -- you can be seated if

13:23:24   15     you would like since you're in custody and use the

           16     microphone, sir, if you would.

           17                  Mr. Bryan.

           18                  MR. BRYAN:     So, Your Honor, at this stage, I am at

           19     allocution now, and we're discussing the 18, U.S.C., 3553(a)

13:23:35   20     factors?

           21                  THE COURT:     Yes.   If you would like to incorporate

           22     the discussion as to the sentences in Wright at all, you can

           23     do that, too.

           24                  MR. BRYAN:     I can do that, Your Honor, and I don't

13:23:45   25     want to -- I don't want to push it too far, but there's

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 20 of 65. PageID #: 3433
                                                                                       20


            1     another conspiracy case.         This was a conspiracy to kill

            2     American soldiers abroad that I was part of in this district

            3     as well and it was in Toledo, Ohio, and there were three

            4     defendants in that case and the main defendant was a

13:24:03    5     gentleman by the name of Mohammad Amawi, and I, along with

            6     Timothy Ivey, were main counsel for Mohammad Amawi at trial.

            7     And the secondary defendant was a gentleman by the name of

            8     Marwan El-Hindi, and the third gentleman was a gentleman by

            9     the name of Wassim Mazloum.

13:24:23   10                  And in order, Mr. Amawi, although all of them

           11     faced guidelines sentences of life in prison, because of the

           12     same terrorism enhancement and other enhancements that

           13     applied in that case, they were sentenced accordingly.

           14                  Mr. Amawi received a sentence of 240 months or 20

13:24:39   15     years.    Marwan el-Hindi received a sentence of 12 years, and

           16     Wassim Mazloum received a sentence of eight years, all

           17     imposed by Judge Carr in that instance.

           18                  There are -- in fact, there's more similarities

           19     between the Amawi case and Mr. Hendricks case than there are

13:24:59   20     even between Mr. Hendricks case and the bridge bombing case.

           21     And I would agree with Your Honor that the culpability of

           22     the defendants in that case is reflected more strongly in

           23     the fact that it wasn't all aspirational.             It was something

           24     that actually was made concrete by the nature of the

13:25:15   25     government's investigation against the attempted bridge

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 21 of 65. PageID #: 3434
                                                                                       21


            1     bombers, and that was they gave them an opportunity, albeit

            2     it was undercover opportunity, to actually go through where

            3     what they had articulated and what their intent was.

            4                  In both the Amawi case and Mr. Hendricks case,

13:25:33    5     there were undercover law enforcement officers.              In

            6     Mr. Hendricks' case, it was an FBI agent, and Mr. Amawi's

            7     case, it was an informant that was being used by the FBI to

            8     infiltrate the Toledo area.         Muslim community, in an

            9     essence, what you have was a lot of conversation taking

13:25:52   10     place between informants and the targeted individual, and

           11     based upon the conversations that were made, and that

           12     happened during those investigations, conspiracy cases then

           13     were later brought again the defendants.

           14                  In Mr. Hendricks' case, the first indictment

13:26:12   15     against him was a single count of conspiracy for conspiracy

           16     to provide material support to a foreign terrorist

           17     organization, which carried with it a maximum statutory

           18     penalty of 15 years.

           19                  The government later superseded Mr. Hendricks'

13:26:28   20     case and added an attempt charge which also has a statutory

           21     range of zero to 15 years, and now the government's arguing

           22     that because the guideline exceeds 15 years that the court

           23     can stack those sentences to arrive at the guideline range.

           24                  I would argue for many reasons, but one of the

13:26:51   25     reasons I would argue that that is inappropriate based upon

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 22 of 65. PageID #: 3435
                                                                                       22


            1     the facts of this case is that Mr. Hendricks could not have

            2     committed a conspiracy to provide material support to a

            3     foreign terrorist organization without attempting to do the

            4     same conduct.      The offense conduct isn't even -- isn't

13:27:11    5     different between the two offenses.           It's basically the

            6     same.

            7                  I would suggest that an attempt could be a lesser

            8     included offense of conspiracy, although conspiracy would

            9     never be a lesser included offense of attempt, but it's the

13:27:27   10     same offense conduct.        It's the communications that are

           11     being articulated, this aspirational goal of potentially

           12     creating a terrorist cell within the United States, even

           13     though there's no evidence that Mr. Hendricks took any

           14     material steps toward doing that other than some desire to

13:27:47   15     purchase some land out west.

           16                  He didn't have the ability to and never had the

           17     money to -- in fact, Mr. Hendricks, there's no evidence in

           18     the case, that he even had any firearms, whether they would

           19     be AK47s or anything else.         He had nothing as it relates to

13:28:02   20     the things that were discussed between Mr. Hendricks and the

           21     undercover agent.       None of the tools of the trade, so to

           22     speak, were found with Mr. Hendricks.

           23                  In fact, I don't know why, but the government

           24     never even sought a search warrant of Mr. Hendricks' home

13:28:21   25     that would have been served contemporaneous to his arrest

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 23 of 65. PageID #: 3436
                                                                                       23


            1     warrant.     They never even attempted to find these items in

            2     Mr. Hendricks' possession.         In fact, they waited a year and

            3     a half after Mr. Hendricks' activity with the government had

            4     ceased to even arrest him, so if there's some concern that

13:28:42    5     Mr. Hendricks is a danger, was an imminent threat in the

            6     community, was an imminent threat to carry out anything that

            7     was even discussed, it's my belief that the government would

            8     have treated his case differently than it did.

            9                  So what we have are two inchoate offenses.

13:29:02   10     Offenses that don't, you know, have specificity about it.

           11     There wasn't a bridge bombing plot.           There wasn't even a

           12     plot to target anything that was discussed with

           13     Mr. Hendricks, nor the demonstration of the ability on

           14     Mr. Hendricks' part to be able to carry out anything.

13:29:22   15                  So as the court is required to do, to look at the

           16     nature and the circumstances of the offense and the history

           17     and characteristics of Mr. Hendricks, to arrive at a

           18     sentence that's sufficient, but not greater than necessary,

           19     to accomplish the purposes and goals of sentencing, it's our

13:29:41   20     position that the nature and circumstances of the offense

           21     itself, albeit it's a material support case, that albeit

           22     even has a terrorism enhancement, are ones that suggest that

           23     the threat of imminent harm never existed, or the threat of

           24     any real harm ever existed.

13:30:00   25                  In fact, there's evidence that if Mr. Hendricks

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 24 of 65. PageID #: 3437
                                                                                       24


            1     even had an intent to do what was discussed with the agent

            2     in an undercover capacity, that he had abandoned that intent

            3     to follow through on anything of that nature, because for a

            4     year and a half after those conversations took place,

13:30:20    5     Mr. Hendricks went about living a law-abiding life with his

            6     family and in doing everything that he could to provide for

            7     his family.

            8                  Back in the Amawi case, one of the things I

            9     mentioned to Judge Carr at the time I think is appropriate

13:30:43   10     in this case as well, I drew an analogy, and it seemed silly

           11     when I first start talking about it, but I really think hits

           12     home, and that is there was a movie that was I guess popular

           13     some years back involving Tom Cruise by the name of Minority

           14     Report.     I don't know if the court seen that movie or if

13:31:03   15     anybody else in this room had seen that movie, but it's not

           16     important that you've seen the movie to get the point.

           17                  And that was, it was a science fiction thriller,

           18     and the whole notion of the movie was that they had

           19     developed a technology in the future to prevent future

13:31:19   20     crime.    So instead of waiting until a crime was committed

           21     and arresting someone for committing that crime, they had a

           22     system that was developed with a computer, and some people

           23     who were able to tell the future events that would raise an

           24     alert when something was about to happen, and when something

13:31:38   25     was about to happen, the police sprung into action and they

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 25 of 65. PageID #: 3438
                                                                                       25


            1     would arrest a person prior to the event actually taking

            2     place and usually it was while the person was on their way

            3     to commit the crime.

            4                  The movie is called the Minority Report because

13:31:52    5     the company that had created this system of being able to

            6     predict future crime had suppressed a minority report about

            7     its accuracy, that it wasn't always accurate, that it failed

            8     many times to be unable to predict the future.

            9                  I am arguing that by analogy in Mr. Hendricks'

13:32:12   10     case, because it's very similar to these investigations,

           11     these types of investigations that people like Mr. Hendricks

           12     are targeted in and people like Mr. Amawi years ago were

           13     targeted in, there's no way to tell if anything ever would

           14     have happened, and that's good, and I guess that's sort of

13:32:35   15     the good thing behind conspiracy law.            We shouldn't have to

           16     sit back and wait for something bad to happen to be able to

           17     hold someone accountable for planning with others, to engage

           18     in conduct with others to do it.          But the law also

           19     recognizes that facts vary from case to case, and I would

13:32:56   20     argue and submit to the court that Mr. Hendricks' case is

           21     that case like Mr. Amawi's that demonstrates that nothing

           22     likely would or could have ever happened, albeit the

           23     evidence was sufficient to convict him of conspiracy.

           24                  And I would argue the unlikelihood of a violent

13:33:18   25     future event or of Mr. Hendricks being involved in something

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 26 of 65. PageID #: 3439
                                                                                       26


            1     that would have likely resulted in some type of harm is a

            2     mitigating factor in and of itself, and that he should not

            3     receive a 30-year sentence for something that the government

            4     believes could have happened, but the evidence suggest

13:33:40    5     probably never actually would have happened.

            6                  And, again, I am drawing the court's attention to

            7     the fact that for a year and a half after the communications

            8     with the undercover, Mr. Hendricks never did anything

            9     inappropriate.

13:33:55   10                  That sort of segues me to just talking about Mr.

           11     Hendricks, his history and characteristics.             He's a Criminal

           12     History Category I, because other than these events, he has

           13     lived a law-abiding life, and he's lived a good life, and

           14     that good life is reflected by the familial support that he

13:34:12   15     has behind him.      His mother wrote a letter on his behalf.

           16     There's another letter submitted on his behalf.

           17                  Also present in court today is Mr. Hendricks' wife

           18     and some of his stepchildren and other friends.              But coming

           19     all the way from the United Kingdom is Mr. Hendricks'

13:34:28   20     daughter, Mariam, who just waved to the court.              And Mariam

           21     and Mr. Hendricks -- Mariam's mother and Mr. Hendricks met

           22     quite some time ago.        Mariam is now 16 years old.        She was

           23     born in the United States, and she lived in the United

           24     States for the first two years of her life, and then she

13:34:49   25     moved with her mother back to the United Kingdom where her

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 27 of 65. PageID #: 3440
                                                                                       27


            1     mother was from, and she's been living in the United

            2     Kingdom, but has since not just came to Mr. Hendricks'

            3     sentencing hearing, but has came to the United States as an

            4     American citizen to try to take root in the United States

13:35:06    5     and remain in the United States in large measure because of

            6     her father.      That's because of the nature of the

            7     relationship that he's had with his daughter, albeit it's

            8     been long distance now for a long period of time.

            9                  I think the court itself recognized,

13:35:26   10     notwithstanding the conviction in this case, much of

           11     Mr. Hendricks' good nature, by the way he's conducted

           12     himself during earlier proceedings, by the way he's

           13     conducted himself in not only the courtroom, but even by the

           14     way that you can see that he's conducted himself over his

13:35:45   15     life.

           16                  And that when the government talks about

           17     recidivism in terrorism cases could be higher and things

           18     like that, I think what they're really doing is just trying

           19     to draw on the strength of the emotion that surrounds --

13:36:01   20     well, both terrorism prosecution would suggest that the

           21     person who's accused or convicted of such an offense is

           22     irredeemable and they will not be able to turn their ways

           23     and to rehabilitate themselves and put themselves in a

           24     position where they should be able to function in society.

13:36:24   25                  I believe that Mr. Hendricks -- not his criminal

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 28 of 65. PageID #: 3441
                                                                                       28


            1     history, his lack of criminal history, but his history and

            2     characteristics reflects that he does have the character,

            3     notwithstanding his conviction in this case, to take

            4     advantage of whatever time the court imposes upon him while

13:36:43    5     incarcerated to continue to better himself, not only for

            6     himself, but for himself and for society for when he is

            7     eventually released, and that it is not necessary to deprive

            8     him of his liberty for the next 30 years, or even for the

            9     next 15 years.

13:37:00   10                  We ask the court not to grant the enhancement, the

           11     terrorism enhancement, which would have placed Mr. Hendricks

           12     in a guideline range of 63 to 70-month months, but we didn't

           13     ask the court to impose a sentence within that guideline

           14     range.

13:37:22   15                  We looked at the guidelines, which suggest that

           16     because of the nature of the conviction, the nature of the

           17     offense, an upward variance may be appropriate if the court

           18     were to find that the 12-level enhancement shouldn't have

           19     applied.

13:37:39   20                  And the court even said to Mr. Shepherd before,

           21     just the weight of the evidence when the guideline range

           22     itself can subject this person to so much more time, all you

           23     have to prove that by is by the weight of the evidence and

           24     the court did acknowledge that there was more evidence to

13:37:59   25     support than just the weight of the evidence to support the

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 29 of 65. PageID #: 3442
                                                                                       29


            1     enhancement.

            2                  But I think, and I don't want to be presumptuous,

            3     but I think what the court is concerned about is applying

            4     this 12-level enhancement willy-nilly will not arrive at a

13:38:17    5     just sentence in Mr. Hendricks' case, which the law defines

            6     is a sentence that's sufficient, but not greater than

            7     necessary, to accomplish the purposes and goals of

            8     sentencing, which include holding Mr. Hendricks accountable,

            9     rehabilitation, sentencing disparity and the like.

13:38:35   10                  And so we argued for, and even conceded to a

           11     sentence of 120 months by looking at the entire case, would

           12     be a sentence that is sufficient, but not greater than

           13     necessary, acknowledging that from our perspective,

           14     Mr. Hendricks went to trial.          He has a right to appeal his

13:39:02   15     case.    He's not here to make any admissions today.              I don't

           16     think that would be prudent for him to do that.

           17                  But just acknowledging the facts that were found

           18     by the jury in this case, in looking at them objectively, we

           19     believe that a sentence of that amount would be 120 months,

13:39:19   20     would be sufficient, but not greater than necessary.

           21                  THE COURT:     All right.     Thank you, Counsel.

           22                  Mr. Hendricks, what, if any, statement would you

           23     like to make on your own behalf, and because you're in

           24     custody, I know you're restrained, you can remain seated if

13:39:31   25     you would like.      Just use the microphone.

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 30 of 65. PageID #: 3443
                                                                                       30


            1                  If you like to stand, you can do that as well.               It

            2     might be a little bit uncomfortable.

            3                  THE DEFENDANT:      I will stand.

            4                  Sir, I've worked hard to keep my life a certain

13:39:53    5     way.    I have never got into drugs.         I never got into those

            6     things that they get people in jail.           I've worked hard to

            7     keep myself out of where I am today.

            8                  Nevertheless, I am here, on the other end of the

            9     law, and always in my mind, every black man in America --

13:40:27   10     and I don't want bring up race issues -- we always have in

           11     our head, "One day we're going to end up in prison."               And

           12     I've actively tried not to get here where I am.

           13                  I've taught my daughters that, my children that,

           14     society that.      I used to come to the prisons to tell them,

13:40:51   15     you know, remain positive, to never end up in this place.

           16     And I understand that I'm not going to talk about my case,

           17     the past.

           18                  I want to talk to you, sir, about my future.             I am

           19     relied on by so many people, my mother, my daughter, my

13:41:22   20     children, a lot of people in the community.

           21                  Sir, I am not the -- I'm not the person that my

           22     accusers accuse me to be.         I wish I could have said that a

           23     lot during trial, but nevertheless, I do plan to pursue that

           24     in the future, sir.

13:41:49   25                  But I just want to talk to you about my future.              I

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 31 of 65. PageID #: 3444
                                                                                       31


            1     have -- I am totally -- I am totally sorry for any

            2     inconvenience that I caused you.

            3                  I am asking you, sir, I am asking the creator and

            4     the merciful, the most merciful, to give me mercy, first and

13:42:13    5     foremost.     And I am asking you if there's any mercy that I

            6     can have, or anything that I could get, any mercy that I can

            7     get to give me another chance to get out there and prove

            8     myself.     To say that I will never come here is an

            9     understatement.      You would -- you will never see me again.

13:42:39   10                  And I just want to ask you for mercy, anything you

           11     can give me, sir.       I would appreciate that.        And I will be

           12     very thankful.      I've learned a lot since being in these

           13     chains.     I understand the law a lot better.          I'm a young

           14     man, but I still want to see that I want future time with my

13:43:07   15     children and my wife and my mother.

           16                  Anything you can give me, I would appreciate it.

           17     Thank you so much.

           18                  THE COURT:     Thank you, Mr. Hendricks.

           19                  Counsel for the government, what's the

13:43:21   20     government's position regarding the kind of sentence the

           21     court should impose?

           22                  MR. SHEPHERD:     Your Honor, as we stated in our

           23     sentencing memorandum, our position is requesting the

           24     maximum sentence, Your Honor.

13:43:32   25                  I would like to address first the reference the

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 32 of 65. PageID #: 3445
                                                                                       32


            1     court made to a prior case in the Wright, Stafford, Hayne,

            2     Stevens and Baxter case, Your Honor.           I believe that was one

            3     of the questions the court asked before, statements by the

            4     defendant and defense counsel.

13:43:51    5                  THE COURT:     Just so it's clear, I want to make

            6     sure it's clear for the record for any reviewing court, I

            7     recognize disparity is national in nature, so I want to make

            8     that clear.      But this case, this Wright case involving the

            9     so-called bridge bombing is a case cited to me by the

13:44:09   10     parties.     It's relevant as it relates to the guidelines, but

           11     it's also relevant when we talk about proportionality and

           12     fairness, at least in my view, fundamental fairness, as

           13     compared and contrasted.         These are you could argue domestic

           14     terrorists.

13:44:26   15                  The fact that Mr. Hendricks is accused of being

           16     involved with ISIL, again, is -- it is what it is, but when

           17     you compare the sentences imposed on individuals who were

           18     actively involved in trying to take down a bridge over which

           19     thousands of people travel every day, and then I compare

13:44:46   20     that with Mr. Hendricks and his actions, I have to ask

           21     myself the question, 30 years, as opposed to the sentences

           22     that were imposed in the other cases I just referenced?

           23                  MR. SHEPHERD:     Your Honor, first, and I think as I

           24     get into this, I hope to highlight what -- one point, which

13:45:06   25     is I think it's very -- I think it's very dangerous in a

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 33 of 65. PageID #: 3446
                                                                                       33


            1     sentencing like this, to when you compare these cases to do

            2     so in a way where you don't lose sight or -- or it's very

            3     difficult just comparing the raw sentences of one case with

            4     the potential raw sentence in this case without really

13:45:25    5     digging into the individual factors and characteristics of

            6     that particular case.

            7                  So, for example, Your Honor, and first I will

            8     concede, I was not the prosecutor on the Wright case, so I

            9     don't have all of the details on hand, but just taking a

13:45:42   10     review of the Wright decision and the Stafford decision,

           11     there are some differences right there that I can point to

           12     that are different in their case than from the defendant.

           13                  Of the four defendants -- of the five defendants

           14     in the Wright case, Baxter, Stevens, Hayne and Wright, they

13:45:53   15     did all plead guilty.        I believe that is a very important

           16     fact, especially in the context of a terrorism case, where

           17     without a plea of guilty, without any statement of remorse,

           18     when you are assessing the future dangerousness of people, I

           19     think that idea that somebody has plead guilty, has

13:46:18   20     presumably in that case, although the record is not clear

           21     from the decisions, expressed remorse, I think that's an

           22     important distinction between a defendant who has gone to

           23     trial and has made -- even today no expression of remorse

           24     for his conduct.

13:46:29   25                  And what you heard from the defendant was,

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 34 of 65. PageID #: 3447
                                                                                       34


            1     although a very, very I think good statement of sort of how

            2     he says he will never in the future commit this conduct

            3     again, or be in trouble, actually, to be in trouble again,

            4     there isn't a statement of, "Here's what my conduct was that

13:46:49    5     was wrong in this case, Your Honor."

            6                  THE COURT:     I wish -- Counsel, with all due

            7     respect, I wish that I could have heard more from

            8     Mr. Hendricks, but as I am sure you're aware, I am sure he's

            9     acting in some respects with the advice of counsel.               There's

13:47:01   10     issues for appeal, and so I think he's a bit hamstrung as to

           11     what he can say to me.        That's my sense.      I, like you, wish

           12     I could have heard much more, but I understand why he did

           13     not go any further, but in any event, go ahead.

           14                  MR. SHEPHERD:     Your Honor, and I agree with that.

13:47:17   15     There probably is a reason why he didn't go further today,

           16     but I think it is important the idea of -- there's no

           17     renunciation of ideology that I think would be important in

           18     assessing the defendant in a case like this.

           19                  I think it's also important the specific sentence

13:47:33   20     you referenced, Mr. Hayne, according to the reported

           21     decision, had testified at some point in the court

           22     proceedings.      Mr. Stafford, who went to trial, there's

           23     reference to his mental health issues as being a factor that

           24     was described in the Stafford opinion, as well in the Court

13:47:55   25     of Appeals opinion.

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 35 of 65. PageID #: 3448
                                                                                       35


            1                  I think -- I am sure there's other differences in

            2     the weeds of their individual characteristics that are

            3     important, but one thing that concerns me in the court's

            4     question is this concept of because one judge previously

13:48:12    5     imposed sentences in a case, which the government did object

            6     to at the time, although I concede we didn't appeal the

            7     substantive reasonableness of those sentences, that it

            8     should somehow bind future judges in cases that have some

            9     similarities to impose a similar sentence.

13:48:28   10                  THE COURT:     I'm not bound at all.       I understand

           11     that.    I am sorry to interrupt you, but I'm not suggesting

           12     in any way I am bound by the sentences in those cases.                I am

           13     not.    I understand that completely.

           14                  But when I think about -- when I compare just

13:48:42   15     generally the actions of those defendants, the actions they

           16     were willing to take, placing a bomb which they thought was

           17     an active bomb, which thank goodness it was inert, and

           18     willing to take that action, a terrorist act clearly, it

           19     would have probably cost hundreds of lives, if not more, as

13:49:02   20     compared and contrasted to Mr. Hendricks as a recruiter,

           21     someone who's attempting to form a cell -- and I heard the

           22     trial.    I heard all the evidence against him.

           23                  But I would have to ask myself, but those

           24     defendants, even with acceptance, we go from 324 to 405,

13:49:18   25     Mr. Wright, who was I think perhaps the most culpable, gets

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 36 of 65. PageID #: 3449
                                                                                       36


            1     138 months.      Mr. Baxter is 262 to 327 gets 117.          Mr. Stevens

            2     is 188 to 235, I am talking about their guidelines, he gets

            3     97.    And then Mr. Hayne, 262 to 327 and gets 72.

            4                  And I am repeating all of this, just because I

13:49:43    5     can't quite frankly get over it in some respects, and

            6     Mr. Stafford goes to trial, 324 to 405, he gets 120 months,

            7     and the government doesn't even appeal.            Doesn't say,

            8     "Judge, wait a minute.        We think this is wrong."        There's a

            9     terrorist enhancement there and there's terrorist actions.

13:49:59   10     Clear.

           11                  I have to ask what's fair just in general context

           12     with Mr. Hendricks.

           13                  MR. SHEPHERD:     Your Honor, I can't -- I'm not

           14     going to attempt to justify the sentences that were imposed

13:50:14   15     in the Baxter, Stevens, Hayne, Wright and Stafford case,

           16     Your Honor, because -- I don't agree with those sentences if

           17     you are -- as a personal matter of what I thought -- think

           18     should have been imposed, and I can't speak as to why the

           19     government didn't appeal those sentences.

13:50:29   20                  But I don't think our failure to appeal should

           21     somehow guide the sentence in this case, Your Honor.

           22                  I would also point to some other cases.            My

           23     colleague pointed to the Amawi case, which is another

           24     terrorism case out of Toledo.          Recently there was a case

13:50:49   25     sentenced in Cleveland by Judge Polster of Terrence McNeil,

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 37 of 65. PageID #: 3450
                                                                                       37


            1     who received a 20-year sentence, and his crimes were

            2     solicitation and the posting of threats online against U.S.

            3     service members.

            4                  He received a 20-year sentence after Judge Polster

13:51:04    5     considered all of the factors, and there's a terrorism

            6     enhancement there, all of the factors and the facts in that

            7     case.    Mr. Al-Ghazi we have who testified in this case

            8     received a 16-year sentence.          He also had additional

            9     offenses in addition to his material -- attempted material

13:51:18   10     support charge such as being a felon in possession of a

           11     firearm.

           12                  The point I am making, Your Honor, is that in

           13     looking at the individual facts of matters like the Baxter

           14     case, like this case, that there are individual distinctions

13:51:36   15     that I am sure could be developed between each one, instead

           16     I guess I would like to try and point the court to the

           17     reasons why in this case we think the defendant is worthy of

           18     the 30-year sentence, and hopefully move the court away from

           19     the concern about the Wright case.

13:51:53   20                  Because a couple -- I think the salient points

           21     about Mr. Hendricks' conduct in this case, first

           22     Mr. Hendricks' efforts to create a cell to commit attacks in

           23     the United States.       Now, we don't know ultimately what

           24     damage would have been done had he been fully successful on

13:52:09   25     that, but I think it is important for the court to consider

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 38 of 65. PageID #: 3451
                                                                                       38


            1     and this is a distinction with the local group of plotters

            2     in the bridge case, that he was pulling together people from

            3     different parts of the country, pulling together -- he

            4     traveled to Baltimore to meet with one person.              He had been

13:52:23    5     online with Mr. Al-Ghazi here in Ohio.            He had been online

            6     with the undercover who he believed was out west somewhere.

            7     He had been online with Ms. Amaro who was in Louisiana, that

            8     it's this active recruiting and bringing people from around

            9     the country, otherwise isolated ISIS supporters is

13:52:43   10     incredibly dangerous and is a distinction between the

           11     plotting that was done in the bridge case.

           12                  And even though, as the court pointed, that case

           13     got to the point of them pushing the button on what they

           14     believed was a bomb, in this case, if Mr. Hendricks had been

13:52:59   15     successful in bringing a group together to engage in

           16     military training on an isolated plot of land as the

           17     evidence showed and then to further commit attacks to behalf

           18     of ISIS, the damage could have been just as severe or

           19     greater, Your Honor.

13:53:14   20                  THE COURT:     I'm sorry.     Go ahead.    Could have

           21     been, but I am sorry, he never had -- at least based on

           22     listening to all of the evidence, he never really had a

           23     legitimate chance of doing that.          He didn't have the money.

           24     He didn't have the funds.         He didn't have the resources.           He

13:53:29   25     really didn't have the wherewithal, and the most serious

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 39 of 65. PageID #: 3452
                                                                                       39


            1     part of this case was his activity online and perhaps, you

            2     know, inspiring others to get involved in this activity.

            3                  Again, we're back in 2014, 2015.          Let's put this

            4     in context.      So that's probably the most serious part of his

13:53:46    5     actions, but he never really had the present ability to put

            6     together a training facility.          We heard all the evidence.

            7     He's out traveling around trying to get land or find land,

            8     live off the grid.       He never had the ability to do that

            9     effectively.      He didn't have the money, the resources, or

13:54:02   10     the wherewithal to do it.         So the biggest concern was his

           11     activity online.

           12                  Am I wrong?

           13                  MR. SHEPHERD:     Well, Your Honor, I think they're

           14     both twin concerns.       I think what he had the greatest

13:54:15   15     capability of doing at the time were his online activities.

           16     I won't dispute that there's no evidence of him being

           17     incredibly wealthy or anything like that, but I think it's

           18     unclear, because, in fact, he spotted surveillance in May of

           19     2015.    I think that was clear.        I think it would be

13:54:36   20     speculation to say he would have been unable to follow

           21     through on any of his plans.

           22                  THE COURT:     Was there any evidence that he was

           23     able to do that?       I didn't see any evidence or hear any that

           24     he was going to be able to do just what you're alleging he

13:54:50   25     could do, that is, create some cell?           I mean he has

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 40 of 65. PageID #: 3453
                                                                                       40


            1     discussions and some sort of pie in the sky sort of idea,

            2     but I never saw any evidence that he ever had sufficient

            3     money to even buy property on Ebay, as we heard testimony

            4     about that action.       He didn't have the money to buy, to pay

13:55:10    5     2 or 3, 4 or 5,000 out west, did he?

            6                  MR. SHEPHERD:     Your Honor, I believe he had sold a

            7     business in the fall of 2014.          I don't remember the exact

            8     dollar value.      There was a period of which he did have some

            9     money in the fall of 2014 where he had sold I believe a cell

13:55:33   10     phone business and obtained approximately -- if I may ask

           11     for a minute.

           12                  THE COURT:     Certainly.

           13                  MR. SHEPHERD:     Your Honor, I don't have the exact

           14     amount in front of me.        But he sold a business and did have

13:55:45   15     some money in the fall of 2015 shortly before he had the

           16     discussions with the land owners about buying the land.

           17                  But I also would hope the court isn't discounting

           18     the ability to recruit people online and ultimately bring

           19     them together in person doesn't require a ton of money

13:56:06   20     either.     We saw an example of that with the online

           21     recruitment of the CHS he eventually met in person in

           22     Baltimore.

           23                  That type of online recruitment turning into an

           24     in-person meeting doesn't require extensive funds.                It

13:56:20   25     doesn't require extensive funds to take that and go beyond

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 41 of 65. PageID #: 3454
                                                                                       41


            1     just meeting somewhere and talking online, because the cost

            2     of obtaining firearms isn't necessarily prohibitive to

            3     someone who's working, and I think --

            4                  THE COURT:     Mr. Hendricks never had any firearms,

13:56:37    5     did he?

            6                  THE DEFENDANT:      No, sir.

            7                  MR. SHEPHERD:     Not that we know of, Your Honor,

            8     other than the statements that he did, which --

            9                  THE COURT:     But we never found any firearms or had

13:56:48   10     any evidence that he had any type of AK47 assault rifles,

           11     pistols, none of that was ever discovered in his presence or

           12     in his possession?

           13                  MR. SHEPHERD:     That's correct, Your Honor.

           14                  But, Your Honor, the point I was making, though,

13:57:00   15     was the ability to bring a group together and obtain arms

           16     doesn't cost a prohibitive amount of funds.

           17                  And I think in the context of how ISIS was

           18     operating in 2015, and the expert testimony about how they

           19     operated online, the idea of saying that he was just an

13:57:20   20     online operative, I think is too -- discounts the danger

           21     inherent in that and that that is how ISIS was creating

           22     people was online, and he was certainly a part of that, and

           23     the goal to -- and the goal to create a group here to extend

           24     ISIS's operations in the United States in the committed

13:57:43   25     attacks is serious and it is different than other terrorism

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 42 of 65. PageID #: 3455
                                                                                       42


            1     defendants.      It's different than someone who just wants to

            2     himself get on an airplane and travel to Syria to fight for

            3     ISIS on ISIS's perceived homeland.           It's different when you

            4     are trying to get a group together to commit attacks here in

13:57:58    5     this country.

            6                  It's also different, Your Honor, I think in the

            7     fact that it was supporting ISIS is a distinction with the

            8     Baxter case, and I think the danger posed by ISIS is

            9     greater -- certainly greater than any danger imposed by

13:58:11   10     affiliations with an Occupied Movement or the anarchist

           11     ideology that was at play in that case.

           12                  And, Your Honor, I would also point the court

           13     to -- the actions displayed by this defendant in this case

           14     were quite sophisticated in many ways.            The lengths taken to

13:58:33   15     try and hide his online identity, the numbers of accounts

           16     used, the switching of accounts from social media

           17     applications to social media application, the efforts when

           18     meeting with someone to avoid surveillance, the efforts to

           19     avoid detection and instructions to others to avoid

13:58:50   20     detection, to vet out other potential recruits and

           21     coconspirators.      You don't see that in every case, Your

           22     Honor.

           23                  I mean, I think that shows the level of which the

           24     capability this defendant has, in additions to the ideology

13:59:05   25     to support ISIS is a very dangerous combination.

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 43 of 65. PageID #: 3456
                                                                                       43


            1                  Your Honor, I would also point out that if he was

            2     just an online person, he wouldn't have gone and met someone

            3     in person in Baltimore.        If he was just trying to commit

            4     activities online, he wouldn't have traveled to meet

13:59:24    5     someone, which is an incredible risk if all you're trying to

            6     do is hide behind your computer and be a so-called keyboard

            7     warrior.     That's a step beyond.

            8                  It's also a step beyond when you communicate with

            9     someone who at your direction goes to the scene of an event

13:59:42   10     where a terrorist attack occurs, and you are asking for

           11     information.      That's a step beyond just the typical person

           12     expressing their support for ISIS.

           13                  And then when you after the fact try to -- you

           14     cause a document to be published online taking credit for

13:59:56   15     that attack and promising new attacks, you are doing more

           16     than just someone who's just sitting back and trying to

           17     thread an ideology through just talking online.              You're

           18     getting past that, Your Honor.          And that's the danger with

           19     this defendant.

14:00:14   20                  And so as we look at what we believed the evidence

           21     showed he did in this case and we look at his intentions,

           22     what he was trying to do, what he was trying to accomplish,

           23     and the fact that he didn't get to carry out everything he

           24     intended because he spotted surveillance and then law

14:00:35   25     enforcement was ultimately able to sort of untangle the web

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 44 of 65. PageID #: 3457
                                                                                       44


            1     of tracks he laid behind to gather the evidence on him

            2     shouldn't be a reason to say, "Oh, he's not deserving of a

            3     lengthy sentence."

            4                  And in responding to Mr. Bryan's comments about,

14:00:57    5     "Well, the government left him alone for a year and a half,"

            6     I mean, much easier said than done in a case where the

            7     defendant has taken these efforts to conceal his activities,

            8     to put a case together that is going to withstand the

            9     scrutiny of a jury in a jury trial.           And to say the

14:01:15   10     government just left him alone or implied that would be

           11     inaccurate, as well as from -- the defense received plenty

           12     of discovery on the fact that there were surveillance being

           13     done of the defendant in that time period.

           14                  So it wasn't as if the government just ignored

14:01:30   15     him, found out about him, forgot about him and then a year

           16     came back to arrest him.         It was a case of a very active

           17     investigation that was trying to pull all these pieces

           18     together, and I don't believe the government should be

           19     punished for that in the court considering what sentence to

14:01:45   20     impose.

           21                  Your Honor, for the reasons we said in our

           22     sentencing memorandum, we think this defendant is a cut

           23     above the usual ISIS defendant and the usual terrorism

           24     defendant in that he saw himself out as a recruiter and was

14:01:59   25     trying to pull these people together to commit attacks right

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 45 of 65. PageID #: 3458
                                                                                       45


            1     in this country, Your Honor, and that's why we recommend

            2     that the court impose that maximum sentence.

            3                  THE COURT:     All right.     Thank you.

            4                  Anyone else wish to be heard before I go further?

14:02:15    5                  Mr. Bryan?

            6                  MR. BRYAN:     Your Honor, are you referring to

            7     family members?

            8                  THE COURT:     If there's anyone else that wishes to

            9     address the court, now is the time.           I am going to go

14:02:25   10     forward and make certain findings, as I am required to do,

           11     as you're aware.

           12                  MR. BRYAN:     Yes, Your Honor.      The only thing I

           13     would say in response to what Mr. Shepherd said was on that

           14     last point.

14:02:36   15                  I wasn't suggesting that the government ignored

           16     Mr. Hendricks for a year and a half.           The fact is, if there

           17     was any evidence of him continuing in this type of conduct

           18     for the next year and a half, that's evidence that would

           19     have been presented at the trial against him.              So for a year

14:02:51   20     and a half, in May of 2015 to the year and a half before he

           21     was arrested, there's no evidence that he was involved in

           22     the types of conduct that were being discussed in the three

           23     months prior to him sort of --

           24                  THE COURT:     All right.

14:03:07   25                  MR. BRYAN:     So, in essence, there's no evidence of

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 46 of 65. PageID #: 3459
                                                                                       46


            1     him doing anything for a year and a half before he was

            2     arrested, even online activity.

            3                  THE COURT:     All right.     Thank you.

            4                  MS. BRYAN:     And Linda Woods is Mr. Hendricks'

14:03:21    5     mother and she did ask if she could --

            6                  THE COURT:     All right.     Ms. Woods, if you want to

            7     step forward, please, ma'am.          You will need to use the

            8     podium, if you would, and you need to state your name for

            9     the court reporter.       There's a record being kept, please.

14:03:35   10                  Yes, ma'am.

           11                  MS. WOODS:     My name is Linda Woods, and I am Erick

           12     Hendricks' mother.

           13                  And I just wanted to give a little history.            I'm

           14     not trying to argue the case or anything, but I want to talk

14:03:46   15     about Erick's character.

           16                  First of all, I am a registered nurse.           I've been

           17     a nurse for almost 30 years.          I've worked with children with

           18     disabilities.      I was in the military, and I was a medic in

           19     the military where I got out and went to nursing school.

14:04:02   20                  Erick -- I had four children at the time.            They

           21     traveled with me to Germany.          We stayed there a while.        We

           22     came back and I went to nursing school.            I've always

           23     encouraged my children, my sons, especially, to do the right

           24     thing, and I was one of those tough mothers.             I didn't go

14:04:21   25     for that -- anything.

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 47 of 65. PageID #: 3460
                                                                                       47


            1                  And, Erick, he -- when he turned to the Muslim

            2     faith, I was -- you know, I was surprised, but I was

            3     grateful because he prayed five times a day and did the

            4     right thing.      Didn't even cuss.      I cuss a whole lot more

14:04:39    5     than he do.      But he don't curse, and as I am -- I am really

            6     proud of him for what he has made out of his life.

            7                  And the only thing I would like to say about the

            8     three months that they were talking about, he was living at

            9     my house.     He was living in my yard.        And I watched him.         I

14:04:59   10     have a home business, and they were staying down in the shed

           11     of mine, and they were living in that shed.             I could see

           12     them all day, every day.         I never seen any action.         I didn't

           13     even know anything about this until he was arrested.

           14                  Well, he told me about it in May when he found out

14:05:16   15     about this surveillance, he called me, and let me know what

           16     was going on.

           17                  So, but he has been -- I never saw -- Erick had an

           18     injury when he was 16 years old.          He broke his neck.       You

           19     can see the scar back there.          He had the same break as

14:05:36   20     Christopher Reeves, and he had two repairs on that neck.                  He

           21     can barely move from side to side and sit too long in one

           22     place.    And I believe that he would have went to the

           23     military, because I was in the military, his dad was in the

           24     military, my father, uncles and great uncles were all in the

14:05:55   25     military.     And we have that background, so I never believed

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 48 of 65. PageID #: 3461
                                                                                       48


            1     that he would do anything against the government.

            2                  And I stand by that, and I stand by him and I also

            3     stood -- I wanted to come -- I was here for when they

            4     selected the jury.       I was here -- I think I have been here

14:06:15    5     twice, but we couldn't stay because of work, I had my sons

            6     with me and my daughter, and we couldn't stay, but I wanted

            7     to testify, but I was told they didn't want me to.

            8                  First they did, and then they said they didn't.

            9                  So -- but I feel like I could have brought some

14:06:32   10     clarity of those months that they were speaking about,

           11     because if I had seen anything -- and he used my wifi the

           12     whole time he was there.         And like I said, I wish I could

           13     have been here to tell that.

           14                  But I am asking the judge to have mercy, the

14:06:53   15     court, to have mercy on my son.          My granddaughter, she came

           16     from UK.     We didn't even know she was coming.           She came on

           17     her own.

           18                  THE COURT:     Scotland, is that where she's at?

           19                  MS. WOODS:     Yes, sir.    We didn't even know she was

14:07:08   20     coming.     She just popped up and was here by Friday.            She

           21     stopped in Dublin and wanted to know all about him and all

           22     that stuff.      And she stayed in New York all night by

           23     herself.     So she's a brave person like her father.

           24                  He's always been that type of person.           When he was

14:07:23   25     eight months old, he climbed up and down the stairs.               I just

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 49 of 65. PageID #: 3462
                                                                                       49


            1     watched him.      He's always been very observant.

            2                  One time he drove to New York at 17 by himself.                I

            3     couldn't believe it.        A homeless guy told me he was there.

            4     But just to say that he's very adventurous.             When they

14:07:39    5     saying he's going there and here, you know, that's just what

            6     he is.

            7                  So I would like for you to have mercy on my son.

            8     I am almost 65.      When he -- two weeks after he was arrested,

            9     his dad died from the stress.          He -- he told me, he said, "I

14:07:59   10     just hope I can live to see him free."            But he didn't.      Two

           11     weeks later, he died, which he was sick already, you know,

           12     but that didn't help.

           13                  But I know he's been in prison, he's been

           14     mentoring the young folks there, some of the young

14:08:22   15     prisoners.     They had him leading prayer, and I think he

           16     intervened one of the guards being hurt.            He never was put

           17     in isolation.      I think he did himself.        He asked for

           18     isolation a couple of times to, you know, to concentrate on

           19     what he was doing.       But he's never -- and when I was there

14:08:46   20     yesterday, they all said, you know, they liked him.

           21                  And I've asked three times I've been to the

           22     prison, special visitation, and they all granted it, because

           23     I guess because, you know, because of his actions there.

           24                  But I just want to say that he wouldn't -- it

14:09:05   25     wouldn't do him any good -- and when he was in the

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 50 of 65. PageID #: 3463
                                                                                       50


            1     community, where they talking about the cell, that three

            2     months he was there, he was building a hut.             I call it a hut

            3     because it was an A-line cabin.          He was building that.        He

            4     never did finish it, because he got scared after he -- you

14:09:21    5     know, after this came along.          And he figured that, you know,

            6     since they were all over -- helicopters and that stuff, all

            7     over the place, he didn't want me to be involved, you know,

            8     me to get caught up in anything like that.

            9                  When the FBI did come and arrest him the same day

14:09:39   10     they came to my house, all my family, and they -- I showed

           11     them with he lived.       They went up in the -- I gave them

           12     permission to go into -- look where the shed is I was

           13     talking about, and I took them over to where the place he

           14     was building and they didn't find anything.

14:09:57   15                  So I stand by him and I believe in him.            And as I

           16     said, in the community where he was at, he was, you know,

           17     talking with the young folks.          I live in a place of 400

           18     people, and there ain't nowhere you can put a cell down

           19     there.    And he would talk to them and encourage them.

14:10:15   20                  So that's just the way he is, and I just wanted to

           21     tell you that, and I wouldn't lie to you.             All right.

           22                  THE COURT:     All right, ma'am.      You came quite a

           23     ways.

           24                  Where did you come from?

14:10:26   25                  MS. WOODS:     Arkansas.    Little Rock.      Home of the

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 51 of 65. PageID #: 3464
                                                                                       51


            1     Razorbacks.

            2                  THE COURT:     Okay.   Thank you.     I thought it

            3     was Little Rock, but I just wanted to confirm it.

            4                  Yes, ma'am.     You want to be heard?

14:10:40    5                  You came a long way.       You can step forward.

            6                  MS. ABDULHAQQ:      Hello.    My name is Mariam

            7     Abdulhaqq.

            8                  THE COURT:     May I ask, you are going to need to

            9     speak up a little bit louder for the court reporter.

14:11:05   10                  MS. ABDULHAQQ:      Mariam Abdulhaqq.

           11                  THE COURT:     You want to spell your last name,

           12     please?

           13                  MS. ABDULHAQQ:      A-B-D-U-L-H-A-Q-Q.

           14                  THE COURT:     Thank you.

14:11:13   15                  MS. ABDULHAQQ:      I am Erick Hendricks' daughter and

           16     only daughter.      I came to the United States on Friday.            I

           17     traveled by myself.       I came for my father.        I came to

           18     support him, and I knew it was going to be a big decision,

           19     but in my heart, I always knew that -- my home is where my

14:12:00   20     heart is and my heart is going to be with my father.               I left

           21     my mother because of -- my mother has kids with my step dad,

           22     and she has four kids with my step dad and I am her only

           23     daughter, only oldest daughter.

           24                  Sorry.    My mom, she didn't understand me, but she

14:12:44   25     was always there for me, but my father was -- over the

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 52 of 65. PageID #: 3465
                                                                                       52


            1     phone, he understood me.         I would say my personalty is more

            2     like my father's.

            3                  THE COURT:     Have you had a chance to visit him

            4     while you're here?       Have you had a chance to visit with your

14:13:03    5     father?

            6                  MS. ABDULHAQQ:      Yes, yesterday.      But I have been

            7     talking to my dad over the phone while I was in the United

            8     Kingdom, and over the phone, there's just a different

            9     connection like -- I felt as though he was always with me,

14:13:28   10     and, you know, you could feel his love.            It was just -- he

           11     could understand me, and I had a problem with my studying

           12     because in the United Kingdom, I was more creative than I

           13     was more academic, and I had told my dad that, and he was so

           14     supportive over the phone.

14:13:51   15                  And he said, "Mariam, sit down, and pretend you

           16     are with me."      I said, "Okay.      Get out a piece of paper and

           17     a pen and write down three things that you need to focus on

           18     and you can find a solution for them," and we both did that

           19     together.     And ever since then, I had always planned that I

14:14:18   20     was going to go to my dad because this is where I -- that's

           21     where I always felt like I should have been.

           22                  And I have no intention of going back to the

           23     United Kingdom.

           24                  THE COURT:     You intend to remain here in this

14:14:39   25     country?

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 53 of 65. PageID #: 3466
                                                                                       53


            1                  MS. ABDULHAQQ:      Yes.

            2                  THE COURT:     Is there anything else you would like

            3     to tell me?

            4                  MS. ABDULHAQQ:      I am so nervous.

14:14:56    5                  THE COURT:     Don't be nervous.

            6                  MS. ABDULHAQQ:      My dad taught me Sabr.       In English

            7     it means patience.       He always told me never to worry about

            8     anything.     He said over the phone, "Mariam, don't worry

            9     about me," and that was what -- he had so much faith.               He

14:15:23   10     had so much faith in his love for his family.              He would

           11     always support them, and I know deep down that my father

           12     would never do such a thing.

           13                  He has a good heart.       And I believe -- he's taught

           14     me patience and patience has led me to come back home, has

14:15:57   15     led me to come back to him.

           16                  THE COURT:     All right.     Thank you, ma'am.      Good

           17     luck to you.

           18                  MS. ABDULHAQQ:      Thank you.

           19                  THE COURT:     Anyone else?

14:16:11   20                  For the record, the court, of course, is required

           21     to make certain findings -- I am sorry.            Do you wish to be

           22     heard, too?

           23                  You may step forward, please.         You need to state

           24     your full name, sir, and spell your last name for the

14:16:31   25     record.

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 54 of 65. PageID #: 3467
                                                                                       54


            1                  MR. BEVANY:     Noah Bevany, B-E-V-A-N-Y.

            2                  THE COURT:     Yes, sir.

            3                  MR. BEVANY:     I just want to say I really spend a

            4     lot of time with my dad and he's always there for me.               And

14:16:45    5     he had like a back injury, and basketball is like something

            6     I like and stuff like that.         When he had time, he would come

            7     and play basketball with me.          He always took care of my

            8     mother when she needed anything.          He always took care of me

            9     if I needed a new pair of shoes, or anything, he would take

14:17:03   10     care of me.      And I always had him in my heart and

           11     everything.      It's really hurting me because stuff that they

           12     saying about him I don't believe to be true, and stuff like

           13     that.

           14                  That's all I wanted to say.

14:17:15   15                  THE COURT:     All right, sir.      Thank you.

           16                  For the record, the court, of course, is required

           17     to make certain findings under 18, 3553(a).

           18                  We will begin with the nature and circumstances of

           19     the offense.      Generally, the offense conduct is described as

14:17:39   20     follows:

           21                  Mr. Hendricks is before the court having been

           22     convicted of a jury of conspiracy to provide material

           23     support and resources to a foreign terrorist organization

           24     and attempting to provide material support and resources to

14:17:52   25     a foreign terrorist organization.

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 55 of 65. PageID #: 3468
                                                                                       55


            1                  Between December 2014 and May of 2015,

            2     Mr. Hendricks, as a U.S. citizen, conspired with others to

            3     support or provide support and resources to ISIL, sometimes

            4     referred to as ISIS.        Mr. Hendricks' focus in this

14:18:11    5     conspiracy was to recruit individuals in the United States

            6     to form a cell of ISIL supporters, number one; number two,

            7     training recruited individuals to commit acts of violence in

            8     the United States on behalf of ISIL, and commit other acts

            9     of violence in the United States on behalf of ISIL.

14:18:29   10                  That is the general offense conduct as alleged.

           11                  In furtherance of the conspiracy, Mr. Hendricks

           12     did the following:

           13                  Which I think primarily has been set forth and at

           14     least been established by evidence presented in the case.

14:18:45   15                  He used social media applications with various

           16     user names, handles to recruit and communicate with ISIL

           17     supporters.      He vetted suitable individuals to join his ISIL

           18     cell.    He directed the activities of individuals, including

           19     an undercover, a law enforcement agent or officer located in

14:19:01   20     the Northern District of Ohio.

           21                  He advised recruited individuals how to avoid law

           22     enforcement detection on social media applications and how

           23     to conduct counter-surveillance.          He provided recruited

           24     individuals with information to read, including materials

14:19:17   25     that may have contained bomb making instructions, attempted

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 56 of 65. PageID #: 3469
                                                                                       56


            1     to purchase land to be used in providing tactical training

            2     for ISIL members.       And he told recruits that he obtained

            3     guidance and worked on behalf of senior brothers in ISIL,

            4     and warned of possible future attacks in the United States

14:19:35    5     after an ISIL supported attack which occurred in Garland,

            6     Texas.

            7                  And just as an aside, perhaps the most compelling

            8     evidence, unfortunately, against Mr. Hendricks is the video

            9     with the government's agent in Baltimore, and the discussion

14:19:51   10     Mr. Hendricks had with that particular individual is perhaps

           11     the most compelling evidence, meaning it's visible, you can

           12     see and -- you can see him and you can hear him and that is

           13     perhaps the most compelling evidence in the case as against

           14     Mr. Hendricks.

14:20:06   15                  There's much more, but that certainly is one of

           16     the highlights.

           17                  In terms of Mr. Hendricks' history and

           18     characteristics, he's age 37.          He was reared by both parents

           19     in Arkansas.      He described his childhood as being good.               As

14:20:22   20     evidenced from his mother presentation here, it's pretty

           21     clear to me that he had a good upbringing with parents who

           22     obviously cared about him and provided him with guidance,

           23     and I say that just having heard his mother.             It's pretty

           24     apparent to me that that was the case.

14:20:37   25                  Mr. Hendricks apparently had some youth

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 57 of 65. PageID #: 3470
                                                                                       57


            1     experimenting with alcohol and marijuana, but that has

            2     ended, perhaps by virtue of his religious belief.

            3                  He did attend college.        He did not obtain a

            4     diploma.     He has some health issues as referenced by his

14:20:56    5     mother, and we are aware of the problem that he has with his

            6     back.

            7                  Mr. Hendricks has been married twice, has two

            8     children, ages 15 and 8, both of whom reside with their

            9     respective mother.       Of course we heard from his daughter

14:21:11   10     here, and his daughter who lives in Scotland, and he is, at

           11     least as of the date of the report, he had not seen her

           12     since 2013.      The report is somewhat dated, so they may have

           13     visited since that time.

           14                  His son lives in Pittsburgh, and he's only seen

14:21:30   15     him on a number of occasions, and, again, those are somewhat

           16     dated assertions contained in the report.

           17                  In terms of the sentencing disparities, there may

           18     be some by the court's sentence.          The most recent data that

           19     we have from the probation department is that -- the most

14:21:51   20     recent publicly available data related to this offense which

           21     was from 2012, according to the PSI, according to that date

           22     of the national average sentence for an individual convicted

           23     of providing material support to a foreign terrorist

           24     organization was 111 months.

14:22:05   25                  Now, that is, again, somewhat dated.           And

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 58 of 65. PageID #: 3471
                                                                                       58


            1     additionally, of all national defense cases, 33 percent of

            2     the defendants received a nongovernment sponsored downward

            3     variance of approximately 46 percent as corresponded to an

            4     average 74-month reduction.         That is, again, as of 2012.           I

14:22:24    5     have attempted to obtain updated information which has not

            6     been forthcoming.

            7                  In terms of the need for the sentence imposed, I

            8     am not going to in any way minimize the defendant's conduct.

            9     Obviously, I heard the trial.          I heard the evidence, and I

14:22:41   10     think the summary that I gave earlier is a fair recitation

           11     of the actions of Mr. Hendricks, unfortunately.

           12                  He's certainly entitled to assert his innocence.

           13     He's certainly not required to make any statement, and I am

           14     not suggesting that I am considering that as I decide a

14:22:58   15     sentence, but it certainly would have been somewhat helpful

           16     if I had had a better understanding of the how and why he

           17     apparently took this path, and so it's difficult.

           18                  In terms of need for the sentence imposed, the

           19     defendant in this case, it's a grave concern that there are

14:23:20   20     individuals who are willing to use the Internet to perhaps

           21     inspire, motivate and encourage others, to engage in

           22     terrorist activities, and also to create ISIS or ISIL cells

           23     within this country.        It is a concern.      It's an ongoing

           24     concern.

14:23:35   25                  I know the government continues perhaps unseen by

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 59 of 65. PageID #: 3472
                                                                                       59


            1     the public, but the government, of course, continues to

            2     track individuals of this sort to try to take actions and be

            3     proactive in ferreting out any possible terrorist cells and

            4     to protect our public, and so I note that there's a need to

14:23:57    5     promote deterrence and to discourage this type of activity.

            6                  That being said, I would also note, as it relates

            7     to this defendant, having interacted with him on a regular

            8     basis during the course of this case, he's always been

            9     respectful.      He carries himself with a quiet dignity.           And,

14:24:16   10     again, there is certainly something to be said about that.

           11     And I think his actions during the course of the time that

           12     I've interacted with him has been just that, as I've already

           13     said, not to be repetitive, but respectful and with a quiet

           14     dignity.

14:24:33   15                  The guidelines are 360 months.         The statutory

           16     sentences for Counts 1 and 2 is zero to 15 years.

           17                  I am persuaded, having listened to all the

           18     evidence, the facts, and obviously the sentence that I am

           19     imposing is strictly limited to the information that I have

14:24:48   20     before me as it relates to Mr. Hendricks.             While there's

           21     been much discussion about the so-called Wright case, that

           22     is not what drives the court's sentence.

           23                  It is simply something, an interesting comparison

           24     when we compare and contrast the actions of the two cases

14:25:04   25     and the actions of various groups that were -- that we would

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 60 of 65. PageID #: 3473
                                                                                       60


            1     have characterized as terrorists.           So, again, that is of

            2     limited, if any, use to me, the so-called Wright case.                So

            3     I'm imposing this sentence based on what I know of the case,

            4     presiding over the trial and my interaction with Mr.

14:25:21    5     Hendricks and all the various statutory factors.

            6                  So I will do the following:

            7                  Pursuant to the Sentencing Reform Act of 1984, and

            8     18, United States Code, 3553(a), it will be the judgment of

            9     the court that Mr. Hendricks is committed to the custody of

14:25:33   10     the Bureau of Prisons for a term of 180 months.              It will be

           11     concurrent and not consecutive.          180 months on Count 1; 180

           12     months on Count 2, again, to be served concurrent.                It is a

           13     variance.     And I've varied downward based upon all the

           14     reasons I've just stated.         I will supplement my findings in

14:25:52   15     a written order, a written memoranda which will provide in

           16     greater detail.

           17                  When the defendant is released from prison, he

           18     will be placed on supervised release for a term of life,

           19     which is an upward variance.          He will be supervised closely

14:26:05   20     by our probation department or others to make certain that

           21     he is not in any way a risk to the public or to others.

           22                  Within 72 hours of being released from custody,

           23     Mr. Hendricks, you will be required to report to the

           24     district to which you are released.

14:26:17   25                  I will waive the fine.

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 61 of 65. PageID #: 3474
                                                                                       61


            1                  A special assessment of $200 is due immediately.

            2                  You will be required to submit your person,

            3     property, house, residence, vehicle, papers, computers as

            4     defined under the federal statute, other electronic

14:26:31    5     communications or data storage devices to a search conducted

            6     by your probation officer.         Failure to submit to a search

            7     may be grounds for revocation of release.             And of course

            8     that search must be reasonable as to time and manner and

            9     based upon reasonable suspicion.

14:26:46   10                  Your computer will be subject to a search for a

           11     monitoring software and to insure compliance, given the

           12     circumstances, the nature and the circumstances of this

           13     offense.     Any access to computers must be with the approval

           14     of the court or your probation officer, and they will be

14:27:05   15     permitted to conduct initial and periodic unannounced

           16     searches of your computer.         The searches shall be conducted

           17     for purposes of determining whether your computer contains

           18     any prohibited data.        And the software will be installed and

           19     all the other details I will put other put forth in the

14:27:21   20     court's order.      You will not be able to access the Internet

           21     without approval by your probation officer.

           22                  You will be required to submit to periodic

           23     polygraph testing at the discretion of the probation officer

           24     as a means to insure that you're in compliance with the

14:27:33   25     requirements of your supervision.

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 62 of 65. PageID #: 3475
                                                                                       62


            1                  And you cannot possess, view or access or

            2     otherwise use material that reflects extremist or

            3     terroristic views, and that is, again, a difficult

            4     condition, but I believe at least based on what we know and

14:27:48    5     the evidence in this case, it is warranted.

            6                  And voluntary surrender, of course, the defendant

            7     remains in custody.

            8                  I will also supplement my findings by noting that

            9     I belive that a lifetime supervision, along with the

14:28:00   10     conditions I've just imposed, should allow the government to

           11     continue to monitor the defendant to make certain that he's

           12     no longer a risk to anyone in the community and so that is

           13     why I've imposed the lifetime supervision, along with the

           14     special conditions that I've imposed.

14:28:15   15                  Under U.S. versus Bostic, any objections,

           16     corrections, any arguments you would like to make that I

           17     haven't addressed, counsel for the government, please?

           18                  MR. SHEPHERD:     Your Honor, just to maintain for

           19     the record, we do object to the reasonableness of the

14:28:31   20     sentence consistent with our earlier request for consecutive

           21     sentences, Your Honor.        Otherwise, no other objections.

           22                  THE COURT:     So noted.

           23                  Mr. Bryan?

           24                  MR. BRYAN:     No objections, Your Honor.        We

14:28:43   25     would -- on Mr. Hendricks behalf, he did ask me to ask the

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 63 of 65. PageID #: 3476
                                                                                       63


            1     court to recommend two facilities.           The first is Edgefield,

            2     South Carolina and the second would be Butner, North

            3     Carolina.

            4                  THE COURT:     Butner I am familiar with.        The other

14:28:55    5     one is -- how is it spelled, please?

            6                  MR. BRYAN:     He tells me Edgefield.

            7                  THE DEFENDANT:      Edgefield.

            8                  THE COURT:     We will locate whichever one it might

            9     be.    We will identify it.       I will make those

14:29:07   10     recommendations.

           11                  Mr. Hendricks, you have a right to an appeal from

           12     the court's sentence and, of course, from your conviction.

           13     I will put up an order.        It may take me a little bit longer

           14     than usual, my written opinion, setting forth your sentence,

14:29:17   15     the reasons for same.

           16                  You will have 14 days after we have issued that

           17     order to file your notice of appeal and, of course,

           18     Mr. Bryan, we will appoint him for the appeal and make sure

           19     you have all the necessary papers, transcripts, et cetera,

14:29:30   20     for your appeal.

           21                  Do you understand that?

           22                  THE DEFENDANT:      Yes, sir.

           23                  THE COURT:     All right.     That will be the court's

           24     order.    Thank you very much.

14:29:35   25                  MR. SHEPHERD:     Your Honor, I have one thing.

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
            Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 64 of 65. PageID #: 3477
                                                                                       64


            1                  There was a superseding indictment in this case.

            2     So we would move for I guess housekeeping purposes move to

            3     dismiss the original indictment.

            4                  THE COURT:     All right.     Thank you.    We will grant

14:29:46    5     that request, and the superseding indictment will be the one

            6     that remains.      Thank you very much.

            7                  Good luck to you, Mr. Hendricks.

            8                  THE DEFENDANT:      Thank you.

            9                  MR. BRYAN:     Thank you, Your Honor.

           10                  MR. SHEPHERD:     Thank you, Your Honor.

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

                            Lori A. Callahan, RMR-CRR              (330) 252-6022
 Case: 1:16-cr-00265-JRA Doc #: 157 Filed: 05/10/19 65 of 65. PageID #: 3478
                                                                            65


 1                                   C E R T I F I C A T E

 2

 3             I c e r t i f y t h a t the foregoing i s a correct t r a n s c r i p t

 4     fro m t h e r e c o r d o f p r o c e e d i n g s i n t h e above- e n t i t l e d

 5     matter.

 6

 7

 8                       s/Lori A. Callahan
                         Lori Ann Callahan, RMR-CRR
 9                       U.S. District Court, Suite 568
                         2 South Main Street
10                       Akron, Ohio 44308
                         (330) 252-6022
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                   Lori A. Callahan, RMR-CRR                         (330) 252-6022
